NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JAMARCUS D. LUCAS,                          )
a/k/a JAMARCUS DEMIAH LUCAS,                )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-345
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.

Rachael E. Bushey, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


KELLY, Judge.

             Jamarcus D. Lucas appeals his conviction for aggravated battery causing

great bodily harm and his fifteen-year sentence as a prison releasee reoffender (PRR).

We affirm Lucas's conviction without discussion. However, this court's decision in

Lewars v. State, 42 Fla. L. Weekly D1098 (Fla. 2d DCA May 12, 2017), review granted,
No. SC17-1002, 2017 WL 4022360 (Fla. Sept. 13, 2017), requires us to reverse his

PRR sentence. As we did in Lewars, we certify conflict with State v. Wright, 180 So. 3d

1043 (Fla. 1st DCA 2015), Louzon v. State, 78 So. 3d 678 (Fla. 5th DCA 2012), and Taylor

v. State, 114 So. 3d 355 (Fla. 4th DCA 2013).

             Affirmed in part; reversed in part; remanded; conflict certified.



SILBERMAN and LUCAS, JJ., Concur.




                                            -2-